
	

113 S272 IS: Arctic Research, Monitoring, and Observing Act of 2013
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 272
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To promote research, monitoring, and observation of the
		  Arctic and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Research, Monitoring, and
			 Observing Act of 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 is an Arctic Nation with—
					(A)an approximately
			 700-mile border with the Arctic Ocean;
					(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
					(C)an even broader
			 area defined as Arctic by temperature, which includes the Bering Sea and
			 Aleutian Islands.
					(2)The Arctic region
			 of the United States is home to an indigenous population that has subsisted for
			 millennia on the abundance in marine mammals, fish, and wildlife, many of which
			 are unique to the region.
				(3)Temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average.
				(4)The Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice free during
			 summer months in as few as 30 years.
				(5)Such changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, their communities and ecosystems, as well as the marine mammals,
			 fish, and wildlife upon which they depend.
				(6)Such changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
				(7)Existing Federal
			 research and science advisory programs focused on the environmental and
			 socioeconomic impacts of a changing Arctic lack a cohesive, coordinated, and
			 integrated approach and are not adequately coordinated with State, local,
			 academic, and private-sector Arctic research programs.
				(8)The lack of
			 research integration and synthesis of findings of Arctic research has impeded
			 the progress of the United States and international community in understanding
			 climate change impacts and feedback mechanisms in the Arctic Ocean.
				(9)An improved
			 scientific understanding of the changing Arctic is critical to the development
			 of appropriate and effective regional, national, and global climate change
			 adaptation strategies.
				(b)PurposeThe purpose of this Act is to establish a
			 permanent program to conduct research, monitoring, and observation activities
			 in the Arctic—
				(1)to promote and
			 sustain a productive and resilient marine, coastal, and estuarine ecosystem in
			 the Arctic and the human uses of its natural resources through greater
			 understanding of how the ecosystem works and monitoring and observation of its
			 vital signs; and
				(2)to track and
			 evaluate the effectiveness of natural resource management in the Arctic in
			 order to facilitate improved performance and adaptive management.
				3.Arctic Research
			 Commission
			(a)Duties of the
			 Arctic Research CommissionSection 104(a) of the Arctic Research
			 and Policy Act of 1984 (15 U.S.C. 4103(a)) is amended—
				(1)in paragraph (2),
			 by striking assist in establishing and inserting
			 establish;
				(2)by redesignating
			 paragraphs (3) through (10) as paragraphs (4) through (11), respectively;
			 and
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)award—
							(A)grants to
				Federal, State, local, or tribal governments and academic and private
				organizations to conduct research on or related to the Arctic, including to the
				marine environment of the Arctic Ocean, its adjacent seas or associated lesser
				bodies of water; and
							(B)such grants on
				the basis of merit in accordance with such national Arctic research program
				plan;
							.
				(b)Administration
			 of the CommissionSection 106 of the Arctic Research and Policy
			 Act of 1984 (15 U.S.C. 4105) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)enter into
				agreements with appropriate agencies or organizations to administer grants made
				pursuant to this title for Arctic research including reimbursement from funds
				of the Commission to administer such
				grants.
						.
				(c)Compensation of
			 Commission membersSection 103(d)(1) of the Arctic Research and
			 Policy Act of 1984 (15 U.S.C. 4102(d)(1)) is amended by striking for
			 compensation in the second sentence and inserting by the Federal
			 Government or any State or local government.
			(d)Conflicts of
			 interest
				(1)Arctic Research
			 CommissionSection 103 of the Arctic Research and Policy Act of
			 1984 (15 U.S.C. 4102) is amended by adding at the end the following:
					
						(e)Conflict of
				interestThe Commission shall adopt conflict of interest and
				recusal provisions that apply to any decision by the Commission and to all
				members of the Commission as if each member of the Commission is an
				affected individual within the meaning of section 302(j) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)),
				except that in addition to the disclosure requirements of paragraph (2) of such
				section 302(j), each member of the Commission shall disclose any financial
				interest or relationship in an organization or with an individual that is
				applying for funding from the Commission held by the member of the Commission,
				including an interest as an officer, director, trustee, partner, employee,
				contractor, agent, or other
				representative.
						.
				(2)North Pacific
			 Research BoardSubsection (e) of section 401 of the Department of
			 the Interior and Related Agencies Appropriations Act, 1998 (43 U.S.C. 1474d) is
			 amended—
					(A)in paragraph
			 (4)(B), by striking 15 percent and inserting 20
			 percent; and
					(B)by striking
			 paragraph (5) and inserting the following:
						
							(5)The Board shall
				adopt conflict of interest and recusal provisions that apply to any decision by
				the Board and to all members of the Board as if each member of the Board is an
				affected individual within the meaning of section 302(j) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)),
				except that in addition to the disclosure requirements of paragraph (2) of such
				section 302(j), each member of the Board shall disclose any financial interest
				or relationship in an organization or with an individual that is applying for
				funding from the Board, including an interest as an officer, director, trustee,
				partner, employee, contractor, agent, or other
				representative.
							.
					4.Environmental
			 Improvement and Restoration Fund
			(a)Transfer and
			 availability of amounts earnedSubsection (c) of section 401 of
			 the Department of the Interior and Related Agencies Appropriations Act, 1998
			 (43 U.S.C. 1474d) is amended—
				(1)in paragraph (1),
			 by striking To the extent provided in the subsequent appropriations
			 Acts, 80 percent of such amounts shall be made available and inserting
			 40 percent of such amounts shall be made available without further
			 appropriations;
				(2)in paragraph (2),
			 by striking 20 percent and inserting 25 percent;
			 and
				(3)by adding at the
			 end the following:
					
						(3)25 percent of
				such amounts shall be made without further appropriation to the United States
				Arctic Research Commission for the purposes of carrying out research and
				monitoring in the Arctic as provided in subsection (f).
						(4)10 percent of
				such amounts shall be made available without further appropriations to the
				Secretary of Commerce to fund the Alaska Ocean Observing Program as provided in
				subsection
				(g).
						.
				(b)Authority To
			 accept non-Federal funds for use by North Pacific Research
			 BoardSubsection (e) of such section is amended by adding at the
			 end the following:
				
					(6)Acceptance of
				non-Federal fundsThe Secretary of Commerce may accept funds from
				a source other than the Government of the United States to be used by the Board
				to carry out this
				subsection.
					.
			(c)Use of
			 fundsSuch section is further amended by adding at the end the
			 following:
				
					(f)United States
				Arctic Research Commission
						(1)Use of
				fundsFunds available under subsection (c)(3) shall be used by
				the Arctic Research Commission established by section 103 of the Arctic
				Research and Policy Act of 1984 (15 U.S.C. 4102) to award grants under
				subsection (a)(3) of such section.
						(2)LimitationNot
				more than 20 percent of funds available under subsection (c)(3) may be used for
				costs associated with administering the awarding of grants under section
				103(a)(3) of the Arctic Research and Policy Act of 1984 (15 U.S.C.
				4102(a)(3)).
						(g)Alaska Ocean
				Observing SystemFunds available under subsection (c)(4) shall be
				used to support the Alaska Ocean Observing System in a manner consistent with
				the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601
				et seq.), for the purpose of establishing long-term ocean observing systems and
				monitoring programs in waters of the United States in the North Pacific, Bering
				Sea, and Arctic Ocean. Not more than 20 percent of the funds made available
				pursuant to subsection (c)(4) may be used to provide administrative support
				under this subsection.
					(h)Duplication of
				effort; reportPrograms and grants funded pursuant to paragraphs
				(2), (3), and (4) of subsection (c) shall seek to avoid duplicating other
				research activities. The North Pacific Research Board, the Arctic Research
				Commission, and the Alaska Ocean Observing System shall—
						(1)meet not less
				than once annually to promote coordination among research programs and
				projects; and
						(2)submit to
				Congress and the President an annual report on the status of research conducted
				pursuant to this title.
						(i)Arctic
				definedIn this section, the term Arctic has the
				meaning given that term in section 112 of the Arctic Research and Policy Act of
				1984 (15 U.S.C.
				4111).
					.
			
